Title: From Alexander Hamilton to William S. Smith, 10 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York May 10. 1800
          
          I have carefully attended to your letter of the first instant with the papers accompanying it. There appears too much cause to be dissatisfied with the conduct of the Contractor. It is very certain that there has always been and always will be a struggle on the part of Contractors to obtain undue advantages on by the inferior qualities of the articles they supply which must be steadily resisted—At the same time, it is no less certain that there is a propensity in troops accustommed to be well supplied to expect more of contractors than is quite reasonable. Both these tendencies must be guarded against. The first for reasons which need not be particularised—the last because it serves to breed discontents among the troops by begetting expectations which cannot be satisfied, and it augments the expence of the ration to the because the expence of the ration would be enhanced to the public by attempts to exact from the Contractors more than the spirit of their contracts might imply and more than would be in their power to perform without undue sacrifices.
          Making these preliminary observations remarks I shall for the present confine myself to a few things by way of instruction reserving a final arrangement to my arrival in Camp which I expect will be in the early part of the ensuing week.
          The public have the right to settle the proportion of fresh to salt meat; which but I doubt the right to prescribe as between pork and beef and it seems to me rather rigorous to aim at it—I am therefore of opt of opinion (as I have d agreeably to my determination in another case that the option in this particular ought to be left with the Contractor. But whether beef or pork it ought certainly to be of good quality and properly & thoroughly salted.
          The right to elect as to fresh meat may be the means of a compromise with the Contractor who may find it his interest to supply two days salt beef two days salt pork and three days fresh meat; If you think otherwise he may be kept to five fresh and two salt.
          The bread ought undoubtedly to be of good flour, not middlings, and well baked. This ought to be enforced.
          The mode of Inspection as to persons is not free from difficulty. An officer is liable to objection as being interested in the question. But there are situations in which none but officers could be found. This is one of those points in which mutual accommodation is adviseable, not without conceding principle.
          It is my wish (as I presume will be most agreeable to you) that any modifications of the existing state of the question between Yourself & the Contractor which may be implied in the preceding remarks should be adjusted between yourselves without my apparent interposition. Accordingly I have written the inclosed letter referring him to you. You will please to send it
          With great con
        